internal_revenue_service number release date index number ---------------------------- ------------------------------------------------------ --------------------------- ------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no -------------- ----------------- telephone number --------------------- refer reply to cc tege eoeg eo plr-106797-11 date date legend city --------------- trust ---------------- plan ----------------- date ---------------- date ---------------------- dear ----------------- this is in response to your date letter and a supplemental submission requesting the following ruling trust’s income is excludable from gross_income under sec_115 because trust’s income is derived from the exercise of an essential_governmental_function and accrues to a state or political_subdivision thereof facts and representations trust was established on date effective date by the city commission city’s chief financial officer serves as administrator of the trust and the trust’s trustee city has established health_plans to which retirees of city and of participating employers may participate to obtain medical_care pursuant to resolution participating employers are defined as city a political_subdivision or an entity the income of which is excluded under sec_115 separate_accounts or sub-trusts may be maintained in trust for appropriate categories of retirees of city and of participating employers trust is used as a funding vehicle by which the administrator accepts contributions to the trust and forwards the contributions to the custodian for holding and administration the administrator is also responsible to credit deposits to appropriate sub-accounts plr-106797-11 the trustee will invest and reinvest the trust and pay benefits from trust at its direction solely to provide medical benefits to retirees spouses and dependents of retirees contributions to fund for benefits under the trust shall be designated by resolution of city or of participating employers with the annual amounts determined pursuant to the resolution the trust provides that in no event will trust’s assets be distributed to or revert to an entity that is not a state a political_subdivision or an entity whose income is excluded under sec_115 the trust is only seeking a ruling with respect to the federal tax treatment of trust’s income plan documents provide eligibility rules and describe individuals eligible to participate in the plan eligible persons include retirees of the city or of participating employers a spouse under a legal existing marriage and a retiree’s unmarried dependent_children are dependents eligible to participate benefits are paid in accordance with benefit schedules in the plan’s handbook and booklets retirees and employees through the trust share in the cost of the medical coverage under the plan plan provides no cash-out of unused amounts and is not funded by any conversion of sick or vacation days there is no employee election with respect to any provision so that no employer contributions are made through pre-tax salary reductions law and analysis sec_115 of the code provides that gross_income does not include income derived from any public_utility or the exercise of any essential government function and accruing to a state or any political_subdivision thereof in revrul_77_261 1977_2_cb_45 income from an investment fund established under a written declaration of trust by a state for the temporary investment of cash balances of the state and its participating political subdivisions was excludable from gross_income for federal_income_tax purposes under sec_115 the ruling indicated that the statutory exclusion was intended to extend not to the income of a state or municipality resulting from its own participation in activities but rather to the income of a corporation or other entity engaged in the operation of a public_utility or the performance of some governmental function that accrued to either a state or municipality the ruling points out that it may be assumed that congress did not desire in any way to restrict a state’s participation in enterprises that might be useful in carrying out projects that are desirable from the standpoint of a state government and which are within the ambit of a sovereign to properly conduct in addition pursuant to sec_6012 and the underlying regulations the investment fund being classified as a corporation that is subject_to plr-106797-11 taxation under subtitle a of the code was required to file a federal_income_tax return each year in revrul_90_74 1990_2_cb_34 the service determined that the income of an organization formed funded and operated by political subdivisions to pool various risks casualty public liability workers’ compensation and employees’ health is excludable from gross_income under sec_115 of the code in revrul_90_74 private interests neither materially participate in the organization nor benefit more than incidentally from the organization trust was established by city a political_subdivision to enable the pre-funding of health benefits for retirees their spouses and eligible dependents and for retirees their spouses and eligible dependents of participating employers payment of such benefits constitutes the performance of an essential government function based upon revrul_90_74 and revrul_77_261 trust performs an essential_governmental_function within the meaning of sec_115 of the code no private interests participate in or benefit from the operation of trust any distribution of funds in trust can only be used to pay benefits or revert to city or participating employers the benefit to city the participating employers or the participating employees is incidental to the public benefit see revrul_90_74 based on the information and representations submitted by trust we hold that the income of trust is derived from the exercise of an essential government function and will accrue to a state or a political_subdivision thereof for purposes of sec_115 accordingly trust’s income is excludable from gross_income under sec_115 of the code except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no representation is made that contributions or premiums_paid on behalf of or benefits received by employees former employees retirees spouses dependents or others will be tax-free this ruling concerns only the federal tax treatment of trust's income and may not be cited or relied upon as to any matter relating to the taxation of accident or health contributions or benefits this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling plr-106797-11 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely sylvia f hunt assistant branch chief exempt_organizations branch eoeg tax exempt government entities
